



REVOLVING LOAN NOTE


May 29, 2020
FOR VALUE RECEIVED, CHESAPEAKE UTILITIES CORPORATION, a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of CITIZENS
BANK, NATIONAL ASSOCIATION, a national banking association (the “Lender”), or
its registered assigns the unpaid principal amount of the Revolving Loans made
by the Lender to the Borrower, in the amounts and at the times set forth in the
Credit Agreement, dated as of even date herewith, by and between the Borrower
and Lender (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) and to pay interest from the
date hereof on the principal balance of such Revolving Loans from time to time
outstanding at the rate or rates and at the times set forth in the Credit
Agreement, in each case in Dollars in immediately available funds. Capitalized
terms used herein and not defined herein shall have the meanings assigned to
such terms in the Credit Agreement.


The Revolving Loans evidenced by this Revolving Loan Note (this “Note”) are
prepayable in the amounts, and under the circumstances, and their respective
maturities are subject to acceleration upon the terms, set forth in the Credit
Agreement. This Note is subject to, and shall be construed in accordance with,
the provisions of the Credit Agreement and is entitled to the benefits set forth
in the Loan Documents.


The Lender is hereby authorized to record on the Schedule annexed hereto, and
any continuation sheets which the Lender may attach hereto, (a) the date of each
Revolving Loan made by the Lender, (b) the Type and amount thereof, (c) the
interest rate (without regard to the Applicable Margin) and Interest Period
applicable to each such Revolving Loan that is a LIBOR Loan, and (d) the date
and amount of each conversion of, and each payment or prepayment of the
principal of, each such Revolving Loan. The entries made on such Schedule shall
be prima facie evidence of the existence and amounts of the obligations recorded
thereon, provided that the failure to so record or any error therein shall not
in any manner affect the obligation of the Borrower to repay such Revolving
Loans in accordance with the terms of the Credit Agreement.


Except as specifically otherwise provided in the Credit Agreement, the Borrower
hereby waives presentment, demand, notice of dishonor, protest, notice of
protest and all other demands, protests and notices in connection with the
execution, delivery, performance, collection and enforcement of this Note.


Whenever in this Note a Person is referred to, such reference shall be deemed to
include the successors and assigns of such Person. The Borrower shall not have
the right to assign its rights or obligations hereunder or any interest herein
(and any such attempted assignment shall be void), except as expressly permitted
by the Loan Documents. No failure or delay of the Lender in exercising any power
or right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. Neither
this Note nor any provision hereof may be waived, amended or modified, nor shall
any departure therefrom be consented to, except pursuant to a written agreement
entered into between the Borrower and the Lender with respect to which such
waiver, amendment, modification or consent is to apply, subject to any consent
required in accordance with Section 10.2 of the Credit Agreement.


All communications and notices hereunder shall be in writing and given as
provided in Section 10.1 of the Credit Agreement.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK (WITHOUT REGARD TO THE PRINCIPALS OF
CONFLICTS OF LAW (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW)).


The Borrower, and by accepting this Note, the Lender, each hereby irrevocably
and unconditionally





--------------------------------------------------------------------------------





submits, for itself and its property, to the exclusive jurisdiction of any New
York State court or Federal court of the United States of America sitting in the
State of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Note or the other Loan Documents,
or for recognition or enforcement of any judgment, and the Borrower, and by
accepting this Note, the Lender, each hereby irrevocably and unconditionally
agrees that, to the extent permitted by applicable law, all claims in respect of
any such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by applicable law, in such Federal court. The
Borrower, and by accepting this Note, the Lender, each agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Note shall affect any right that the Lender may
otherwise have to bring any action or proceeding relating to this Note or the
other Loan Documents against the Borrower, or any of its property, in the courts
of any jurisdiction.


The Borrower, and by accepting this Note, the Lender, hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Note or the
other Loan Documents in any court referred to in the preceding paragraph hereof.
The Borrower, and by accepting this Note, the Lender, hereby irrevocably waives,
to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


The Borrower, and by accepting this Note, the Lender, irrevocably consents to
service of process in the manner provided for notices herein. Nothing herein
will affect the right of the Lender to serve process in any other manner
permitted by law.


THE BORROWER, AND BY ACCEPTING THIS NOTE, THE LENDER, EACH HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS NOTE. THE BORROWER, AND BY ACCEPTING THIS NOTE, THE
LENDER, EACH (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT SUCH OTHER PERSON HAS BEEN INDUCED TO ACCEPT THIS NOTE AND
ENTER INTO THE LOAN DOCUMENTS TO WHICH IT IS A PARTY BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.


[Remainder of Page Intentionally Left Blank]

























--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has executed this Revolving Loan Note as of the
date and year first written above.







--------------------------------------------------------------------------------



Attest:








Name: James F. Moriarty Title: Executive Vice president
and Corporate Secretary
BORROWER:
CHESAPEAKE UTILITIES CORPORATION, a

--------------------------------------------------------------------------------

Delaware corporation




By:
Name: Beth W. Cooper

Title: Executive Vice President
and Chief Financial and Officer




























































[Signature Page to Revolving Loan Note]





--------------------------------------------------------------------------------













SCHEDULE TO REVOLVING LOAN NOTE






Date
Type of Revolving Loan
Amount of Revolving Loan
Amount of principal converted, repaid or prepaid
Interest Rate if LIBOR
Loan
Interest Period if LIBOR
Loan
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








